Citation Nr: 0429663	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  99-11 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In his June 1999 substantive appeal, the veteran requested a 
hearing before a member of the Board at the RO.  He also 
requested a local hearing.  He was not provided a hearing 
prior to certification of his appeal to the Board.

In response to a May 2004 Supplemental Statement of the Case 
(SSOC), the veteran submitted a letter stating that he could 
not obtain any new information to support his claim, and 
asking that his claim be forwarded to the "Court of Appeal" 
without delay.  The RO interpreted this letter as a 
withdrawal of his request for a hearing before the Board, 
made on his June 1999 substantive appeal.  However, the RO 
asked that the veteran's service organization representative 
clarify whether the veteran still wished to have a hearing.  
No response on this question has been provided.  

The May 2004 letter was not an express withdrawal of his 
hearing request, but merely a response to the May 2004 SSOC.  
Thus, the Board finds that a remand to ensure compliance with 
due process provisions is warranted. 

Accordingly, the case is remanded for the following:

The RO should schedule a hearing before a 
member of the Board at the RO.

The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


